Upon consideration of the petition filed by Plaintiff on the 5th of September 2017 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed by order of the Court in conference, this the 1st of November 2017."
The following order has been entered on the motion filed on the 21st of September 2017 by Plaintiff for Leave to Proceed In Forma Pauperis:
"Motion Allowed by order of the Court in conference, this the 1st of November 2017."